Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 15 recites the limitation "the cost function".  There is insufficient antecedent basis for this limitation in the claim.  It appears this may be a dependency error as claims 4 and 14 introduce “a cost function”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2008/0059590 by Sarafijanovic et al. (Hereinafter Sara).
With respect to Claim 1, Sara teaches a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
monitor, via a computing device, receipt of a potentially unacceptable electronic communication by a user; (Paragraph 31 – system monitors incoming email to determine if spam or not)
extract, via the computing device, one or more attributes of the potentially unacceptable electronic communication;  (Paragraphs 41, 53-56 – text strings are sampled, including attributes such as subject line and content in the body of the email)
perform, via the computing device and based on the one or more attributes, textual analysis of the potentially unacceptable electronic communication; (Paragraph 41-43, 53-56 – text strings are analyzed via signature representation and comparison to known signatures)
 retrieve one or more rules applicable to the potentially unacceptable electronic communication; (Paragraph 42 – rule can be for example, requiring a single match, or a rule can be requiring more than a single match.  Paragraph 71-73 – other rules can be used)
determine, based on the textual analysis and the one or more rules, and based on a repository of previously identified unacceptable content, whether the potentially unacceptable electronic communication is unacceptable; and (Paragraph 42, 34, 35 – if based on a single signature matching , or potentially multiple signatures matching, a determination of unacceptable content can be determined.  Signature analysis and matching is based on previously identified spam and identified non spam)
trigger, based on a determination that the potentially unacceptable electronic communication is unacceptable, one or more actions associated with the unacceptable electronic communication. (Paragraph 31, 42, actions can included blocking or sorting identified spam messages).
With respect to claim 8, Sara teaches the computing platform of claim 1, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, from an electronic mailbox of the user, the potentially unacceptable electronic communication received by the user; and extract the one or more attributes based on the retrieved electronic communication. (Paragraphs 31, 41, 53-56)
With respect to claim 9, Sara teaches the computing platform of claim 1, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: perform the textual analysis based on natural language processing. (Paragraphs 41, 53-56)
With respect to claim 10, Sara teaches the computing platform of claim 1, wherein the one or more attributes comprise a subject, a header, a sender, a recipient, a body, a mail server, and a message identifier. (Paragraphs 41, 53-56 – text strings are sampled, including at least attributes such as subject line and content in the body of the email).
Claims 11, 18, 19, and 20 are similar in scope to claims 1, 9 and 10 and are rejected based on the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sara in view of US 2021/0406780 by Lesner et al. (Lesner).
With respect to claim 2, Sara teaches the computing platform of claim 1, but does not explicitly teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train a machine learning model to determine whether the potentially unacceptable electronic communication is unacceptable.
Lesner teaches training a machine learning model to determine whether the potentially unacceptable electronic communication is unacceptable. (Paragraph 1-2, 26, 29, 30 – machine learning models can be trained to determine classification such as junk or malicious)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the message determination of Sara including training a machine learning model as in Lesner.  One would be motivated to have this it is desirable to improve upon the accuracy of automatic classification of electronic communications.
Claim 12 is similar in scope to claim 2 and is rejected based on the same rationale. 
With respect to claim 7, Sara as modified teaches the computing platform of claim 2, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: generate, based on an output of one or more regression models, labeled data to train the machine learning model. (Based on the same logic in the combination of claim 2, Lesner further teaches – Paragraphs 64-66 – output of models can be used to retrain models)
Claim 17 is similar in scope to claim 7 and is rejected based on the same rationale.

Claim(s) 3, 6, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sara and Lesner and in further view of US 2020/0396248 by Lee (Lee) and US 9,356,948 by Higbee et al. (Higbee).
With respect to claim 3, Sara and Lesner combined teaches the computing platform of claim 2.  Lesner further suggest using multiple machine learning models in the form of multiple predictor and confidence models that can be implemented as logistic regression models.  The multiple models may differ by using a different set of parameters, for example. (Lesner Paragraphs 29-32).  While it may be generally inferred, Lesner does not explicitly indicate these models being directed towards the specific classifications of authorized, spam, test communications and malicious.  Accordingly Sara and Lesner does not explicitly disclose wherein the machine learning model comprises: a first logistic regression model to determine whether the potentially unacceptable electronic communication is authorized; a second logistic regression model to determine whether the potentially unacceptable electronic communication is spam; a third logistic regression model to determine whether the potentially unacceptable electronic communication is a test communication; and a fourth logistic regression model to determine whether the potentially unacceptable electronic communication is malicious.
Lee teaches that models may be directed towards specific classifications including authorized (Paragraph 41 distinguish legitimate messages), spam (Paragraph 42 – messages contain spam), and malicious (Paragraph 43 – message contains phishing content).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the different models of Sara and Lesner be directed towards particular classifications as in Lee.  Using a known techniques to provide the different machine learning models as desired in Lesner would have been obvious.  
While Sara, Lesner and Lee does general discuss machine learning models to determine spam and malicious messages, they do not explicitly suggest determining if the communication is a test communication.  Higbee teaches that it is desirable for a classifier to be able to determine if a message is a test communication such that it can assist in providing feedback of the test communication as well thwarting further real malicious communications (Col. 4 lines 58- Col. 5 line 20 and Col. 7 lines 36-54). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the different models of Sara and Lesner and Lee include determination of a test communication as in Higbee.  One would be motivated to have this as it is desirable to identify test communications for assisting in simulated malicious communication attacks.
Claim 13 is similar in scope to claim 3 and is rejected based on the same rationale. 
With respect to claim 6, Sara as modified teaches the computing platform of claim 3, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: aggregate an output of, the first regression model, the second logistic regression model, the third logistic regression model, and the fourth logistic regression model, to determine whether the potentially unacceptable electronic communication is unacceptable.
(Based on the same logic of the combination of 3 above, Lesner further teaches taking an aggregate of the different predictor and confidence machine learning modules in determining  whether a communication is unacceptable – Lesner paragraph 33)
Claim 16 is similar is cope to claim 6 and is rejected based on the same rationale. 

Claim(s) 4, 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sara, Lesner, Lee and Higbee and in further view of US 2018/0174170 by Lo Faro et al. (Lo Faro).
With respect to claim 4, Sara as modified teaches the computing platform of claim 3, but does not explicitly teaches wherein the machine learning model comprises, for each logistic regression model, a cost function, and wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: optimize the cost function.
Kolz teaches a model may have a related cost function that can be optimized based on adjustment of a threshold.  (Paragraph 54 – logistic regression model can have cost factor in form of false positive rate to which a threshold can be adjusted for the most accurate or similar optimized cutoff between false positives and false negatives.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the logistic regression models in Sara as modified include a cost function that is optimized.  One would be motivated to have this as it is desirable to be using the most accurate model.  
With respect to claim 5, Sara as modified teaches the computing platform of claim 3, but does not explicitly disclose wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: dynamically adjust, for each logistic regression model, a threshold associated with the cost function.
Kolz teaches a model may have a related cost function that can be optimized based on adjustment of a threshold.  (Paragraph 54 – logistic regression model can have cost factor in form of false positive rate to which a threshold can be adjusted for the most accurate or similar optimized cutoff between false positives and false negatives.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the logistic regression models in Sara as modified include a cost function that is optimized through threshold adjustment.  One would be motivated to have this as it is desirable to be using the most accurate model.  
Claims 14 and 15 are similar in scope to claims 4 and 5 and are rejected based on the same rationale. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455